UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4497


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY GEROME MCCULLERS, a/k/a Tim,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:94-cr-00097-F-6)


Submitted:   March 31, 2011                 Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Cohen, Wilmington, North Carolina, for Appellant. George
E. B. Holding, United States Attorney, Jennifer P. May-Parker,
Kristine L. Fritz, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Timothy          Gerome           McCullers           appeals         from      his

fifty-nine-month              sentence      imposed           upon      revocation      of     his

supervised release.               Counsel has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), stating that

there    are       no   meritorious        issues       for      appeal,    but     raising    the

issue    of        whether     McCullers’         sentence         is     unreasonable.         We

affirm.

               A     sentence        imposed      after       revocation       of    supervised

release    should         be    affirmed         if    it     is   within     the    applicable

statutory      maximum         and    is   not        plainly      unreasonable.            United

States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                                         In

making    this          determination,           we     first       consider      whether     the

sentence is unreasonable.                   Id. at 438.              “This initial inquiry

takes a more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for guidelines sentences.”                  United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007).                      In making its review, we “follow

generally      the       procedural        and    substantive           considerations        that

[are] employ[ed] in [the] review of original sentences, . . .

with    some       necessary      modifications             to     take    into     account    the

unique    nature         of     supervised            release      revocation       sentences.”

Crudup, 461 F.3d at 438-39.



                                                  2
             A    sentence    imposed          upon       revocation     of   release      is

procedurally      reasonable      if     the       district      court   considered       the

Chapter   Seven     policy    statements            and    the    18   U.S.C.     § 3553(a)

(2006) factors that it is permitted to consider.                            See 18 U.S.C.

§ 3583(e)    (2006);     Crudup,         461       F.3d    at    438-40.      A    sentence

imposed upon revocation of release is substantively reasonable

if the district court stated a proper basis for concluding that

the defendant should receive the sentence imposed, up to the

statutory maximum.          Crudup, 461 F.3d at 440.                   We affirm if the

sentence is not unreasonable.                  Id. at 439.         Only if a sentence

is   found   procedurally         or    substantively            unreasonable      will    we

“decide   whether     the    sentence          is    plainly      unreasonable.”          Id.

“[T]he    court     ultimately         has   broad        discretion     to   revoke      its

previous sentence and impose a term of imprisonment up to the

statutory maximum.”         Id.

             When    imposing          sentence,          the    district     court     must

provide individualized reasoning:

      The sentencing judge should set forth enough to
      satisfy the appellate court that he has considered the
      parties’ arguments and has a reasoned basis for
      exercising     his     own     legal     decisionmaking
      authority. . . .   Where the defendant . . . presents
      nonfrivolous reasons for imposing a different sentence
      than that set forth in the advisory Guidelines, a
      district judge should address the party’s arguments
      and explain why he has rejected those arguments.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                               The

Carter rationale applies to revocation hearings; however, “[a]

                                               3
court   need       not    be    as    detailed        or     specific         when     imposing      a

revocation           sentence        as     it       must         be      when        imposing       a

post-conviction sentence.”                  United States v. Thompson, 595 F.3d

544, 547 (4th Cir. 2010).

               The district court followed the necessary procedural

steps     in       sentencing        McCullers,        appropriately                treating       the

Sentencing         Guidelines        as    advisory,         properly          calculating         and

considering the applicable Guidelines range, and weighing the

relevant § 3553(a) factors.                  The court gave sound reasoning for

imposing       the    above     Guidelines           sentence          and    we    conclude       the

sentence was reasonable.                  See Gall 552 U.S. at 51 (court may not

presume        a      sentence        outside          the        Guidelines              range      is

unreasonable).            The court’s sentence may be presumed reasonable

by this court.

               Moreover,       McCullers         faces       a     very       heavy       burden    in

challenging         his    sentence.         Even      if     he       could       show    that    his

sentence was unreasonable, he would still need to show that it

was plainly unreasonable.                  A sentence is “plainly unreasonable”

if it “run[s] afoul of clearly settled law.”                                 Thompson, 595 F.3d

at 548.        McCullers has not cited clearly settled law that was

violated by the district court’s sentence, and the record does

not reveal any such obvious errors.

               McCullers        filed        a       pro         se     supplemental              brief

maintaining that his sentence was excessive and that he did not

                                                 4
admit    to   drug    distribution      as       a    violation       of   his   supervised

release.       In    accordance    with      Anders,       we    have      reviewed     these

issues and the record in this case and have found no meritorious

issues for appeal.           We therefore affirm McCullers’ conviction

and     sentence.          This   court      requires           that       counsel     inform

McCullers,     in    writing,     of   the       right    to    petition      the    Supreme

Court of the United States for further review.                               If McCullers

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                            Counsel’s

motion must state that a copy thereof was served on McCullers.

We    dispense      with   oral   argument           because    the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                             5